Mb. Justice Aldrey
delivered the opinion of the court.
In our decision of the 4th instant, we decided against the dismissal of the appeal in this case for failure to file the transcript of the record within the thirty days following the filing of the appeal, because an extension had been granted for that purpose and the transcript was filed two days after the expiration of the extension, which delay was very short.
The appellee now asks us to reconsider that part of the decision and to dismiss the appeal, because the said extension was not granted by us but by the district court which had no jurisdiction to do so, and thus the delay amounted to seventeen days.
"What the appellee says is true; however, in view of the circumstances of this case, we will not dismiss the appeal, since the appellant entrusted the preparation of the transcript of the record to a stenographer employed iii the office of the attorney for the appellee, who failed to do the work, and the latter had to be assigned to another person, which was the cause of the delay in filing the transcript; and since a jurisdictional question is not involved, there is no reason for modifying our decision denying the motion to dismiss the appeal.